
	
		II
		110th CONGRESS
		1st Session
		S. 843
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2007
			Ms. Collins (for
			 herself, Mr. Lieberman, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for the establishment of a national mercury
		  monitoring program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive National Mercury
			 Monitoring Act.
		2.FindingsCongress finds that—
			(1)mercury is a potent neurotoxin of
			 significant ecological and public health concern;
			(2)exposure to mercury occurs largely by
			 consumption of contaminated fish, and children and women of childbearing age
			 who consume large quantities of fish are at high risk of suffering adverse
			 effects;
			(3)it is estimated that more than 630,000
			 children born each year in the United States are exposed to elevated methyl
			 mercury in the womb and are at risk of impaired neurological
			 development;
			(4)8 percent of women in the United States of
			 childbearing age have blood mercury levels in excess of values determined to be
			 safe by the Environmental Protection Agency;
			(5)as of 2004, fish
			 consumption advisories due to mercury contamination have been issued for 44
			 States, including 21 statewide advisories for freshwater and 12 statewide
			 advisories for coastal water;
			(6)those advisories
			 represent more than 52,000 square kilometers of lakes and 1,230,000 kilometers
			 of rivers;
			(7)fish and
			 shellfish are an important source of dietary protein, and a healthy fishing
			 resource is important to the economy of the United States;
			(8)the extent of
			 fish consumption advisories underscores the extensive human and ecological
			 health risk posed by mercury pollution;
			(9)the interaction of mercury with the
			 environment and bioaccumulation in biota are not fully understood;
			(10)computer models and other assessment tools
			 predict varying effectiveness in reducing mercury concentrations in fish, and
			 no broad-scale data sets exist to test model predictions;
			(11)in September 2003, the Society of
			 Environmental Toxicology and Chemistry convened a workshop of 32 mercury
			 scientists to develop a system to measure and document changes resulting from
			 reductions in mercury emissions in the United States;
			(12)on January 1, 2005, an article entitled
			 Monitoring the Response to Changing Mercury Deposition—
				(A)was published in the periodical
			 Environmental Science and Technology; and
				(B)proposed a holistic, multimedia,
			 long-term mercury monitoring program;
				(13)many regulations limiting mercury emissions
			 have taken effect or will soon be promulgated, but scientists are not
			 adequately measuring the environmental benefits of reduced mercury
			 emissions;
			(14)on May 18, 2005,
			 the Administrator of the Environmental Protection Agency, using results
			 generated by a computer model that were not peer reviewed or verified by actual
			 measurements, finalized the Clean Air Mercury Rule (70 Fed. Reg. 28606 (May 18,
			 2005));
			(15)as governments advance proposals for the
			 regulation of mercury and mercury emissions, the governments should document
			 whether regulations already or soon to be in effect achieve the desired
			 results;
			(16)on May 15, 2006, the Office of Inspector
			 General of the Environmental Protection Agency issued a report entitled,
			 Monitoring Needed to Assess Impact of EPA's Clean Air Mercury Rule
			 (CAMR) on Potential Hotspots, and numbered 2006–P–0025, that states, in
			 part—
				(A)Without field data from an improved
			 monitoring network, EPA’s ability to advance mercury science will be limited
			 and ‘utility-attributable’ hotspots that pose health risks may occur and go
			 undetected; and
				(B)We recommend that EPA develop and
			 implement a mercury monitoring plan to (1) assess the impact of CAMR, if
			 adopted, on mercury deposition and fish tissue; and (2) evaluate and refine
			 mercury estimation tools and models;
				(17)on January 9,
			 2007, numerous individuals published a paper in the journal entitled
			 BioScience that identified the location of biological mercury
			 hotspots in the northeastern region of the United States and the southeastern
			 region of Canada, including—
				(A)David Evers and
			 Wing Goodale of the BioDiversity Research Institute in Gorham, Maine;
				(B)Charles Driscoll
			 of Syracuse University;
				(C)Kathleen Fallon
			 Lambert of the Hubbard Brook Research Foundation in Hanover, New
			 Hampshire;
				(D)Neil Kamman of
			 the Vermont Department of Environmental Conservation; and
				(E)other concerned
			 individuals;
				(18)on January 9,
			 2007, Charles Driscoll and other concerned individuals published a paper in the
			 journal entitled BioScience that established a link
			 between—
				(A)mercury
			 contamination in forest and freshwater ecosystems located in the northeastern
			 region of the United States; and
				(B)mercury emissions
			 generated by electric utilities, incinerators, and industrial processes;
			 and
				(19)those papers
			 published in the journal entitled BioScience—
				(A)demonstrated the
			 importance of the use of mercury measurements in addition to modeling results;
			 and
				(B)indicated the
			 need for a comprehensive nationwide mercury monitoring program.
				3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Advisory
			 CommitteeThe term Advisory Committee means the
			 Mercury Monitoring Advisory Committee established by section 5(a).
			(3)EcoregionThe term ecoregion means a
			 large area of land and water that contains a geographically distinct assemblage
			 of natural communities, including similar land forms, climate, ecological
			 processes, and vegetation.
			(4)Mercury
			 exportThe term mercury
			 export means mercury flux from a watershed to the corresponding water
			 body, or from 1 water body to another (e.g. a lake to a river), generally
			 expressed as mass per unit time.
			(5)Mercury
			 fluxThe term mercury
			 flux means the rate of transfer of mercury between ecosystem components
			 (e.g. between water and air), or between portions of ecosystem components,
			 expressed in terms of mass per unit time or mass per unit area per time.
			(6)Surface
			 sedimentThe term
			 surface sediment means sediment in the uppermost 2 centimeters of
			 a lakebed or riverbed.
			4.Monitoring
			 program
			(a)Establishment
				(1)In
			 generalThe Administrator, in consultation with the United States
			 Fish and Wildlife Service, the United States Geological Survey, the Forest
			 Service, the National Park Service, and the National Oceanic and Atmospheric
			 Administration, shall establish a national-scale mercury monitoring
			 program.
				(2)Monitoring
			 sitesIn carrying out paragraph (1), not later than 1 year after
			 the date of enactment of this Act, the Administrator shall select multiple
			 monitoring sites in ecoregions of the United States.
				(b)Air and
			 watershedsThe program under this section shall monitor long-term
			 changes in mercury levels in the air and watersheds, including—
				(1)at such locations
			 or portions of locations selected under subsection (a)(2) as the Administrator
			 determines to be appropriate, the measurement and recording of—
					(A)wet mercury
			 deposition;
					(B)dry deposition of mercury; and
					(C)mercury flux and mercury export; and
					(2)at all locations
			 selected under subsection (a)(2), the measurement and recording of the level of
			 mercury reemitted from aquatic and terrestrial environments into the
			 atmosphere.
				(c)Water and soil
			 chemistryThe program under this section shall monitor mercury
			 levels in water and soil chemistry, including—
				(1)at such locations or portions of locations
			 selected under subsection (a)(2) as the Administrator determines to be
			 appropriate—
					(A)extraction and analysis of sediment cores;
			 and
					(B)measurement and
			 recording of total mercury concentrations and methyl mercury concentrations
			 throughout the water column; and
					(2)at all locations
			 selected under subsection (a)(2)—
					(A)measurement and
			 recording of total mercury concentration, methyl mercury concentration, and
			 percent methyl mercury in surface sediments; and
					(B)measurement and
			 recording of total mercury concentration and methyl mercury concentration in
			 surface water.
					(d)Aquatic plants
			 and animalsThe program under this section shall monitor mercury
			 levels in plants and animals, including—
				(1)at all locations
			 selected under subsection (a)(2), measurement and recording of—
					(A)methyl mercury
			 levels in yearling fish;
					(B)mercury levels,
			 and other scientific data relevant to assessment of the health of the fish
			 population, in commercially or recreationally important fish; and
					(C)mercury levels in
			 the appropriate tissue in reptiles, amphibians, birds, and mammals; and
					(2)at such locations or portions of locations
			 selected under subsection (a)(2) as the Administrator determines to be
			 appropriate, measurement and recording of mercury levels in phytoplankton,
			 algae, zooplankton, and benthic invertebrates.
				5.Advisory
			 committee
			(a)EstablishmentThere is established a scientific advisory
			 committee, to be known as the Mercury Monitoring Advisory
			 Committee, to advise the Administrator with respect to the establishment
			 and operation (including the location of sampling sites) of the national
			 mercury monitoring program under this Act.
			(b)MembershipThe
			 Advisory Committee shall consist of at least 13 scientists who are not
			 employees of the Federal Government, including—
				(1)3 scientists appointed by the
			 Administrator;
				(2)2 scientists appointed by the Director of
			 the United States Fish and Wildlife Service;
				(3)2 scientists appointed by the Director of
			 the National Park Service;
				(4)2 scientists appointed by the Director of
			 the Forest Service;
				(5)2 scientists appointed by the Director of
			 the United States Geological Survey; and
				(6)2 scientists appointed by the Administrator
			 of the National Oceanic and Atmospheric Administration.
				6.Reports and
			 public disclosure
			(a)Reports
				(1)Biennial
			 reportNot later than 2 years
			 after the date of enactment of this Act, and every 2 years thereafter, the
			 Administrator shall submit to Congress a report on the program under this
			 Act.
				(2)Quadrennial
			 assessmentIn the second
			 biennial report submitted under paragraph (1), and in the biennial report
			 submitted every 4 years thereafter, the Administrator shall include an
			 assessment of the reduction in mercury deposition rates that would be required
			 to be achieved in order to prevent adverse ecological effects.
				(b)Availability of
			 dataThe Administrator shall make all data obtained pursuant to
			 this Act available to the public.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)for fiscal year
			 2008—
				(A)to the Environmental Protection Agency
			 $9,000,000;
				(B)to the United States Geological Survey
			 $4,500,000;
				(C)to the United
			 States Fish and Wildlife Service $4,500,000; and
				(D)to the National
			 Oceanic and Atmospheric Administration $1,000,000;
				(2)for fiscal year
			 2009—
				(A)to the Environmental Protection Agency
			 $6,000,000;
				(B)to the United States Geological Survey
			 $3,000,000;
				(C)to the United
			 States Fish and Wildlife Service $3,000,000; and
				(D)to the National
			 Oceanic and Atmospheric Administration $1,000,000;
				(3)for fiscal year
			 2010—
				(A)to the Environmental Protection Agency
			 $6,500,000;
				(B)to the United States Geological Survey
			 $3,250,000;
				(C)to the United
			 States Fish and Wildlife Service $3,250,000; and
				(D)to the National
			 Oceanic and Atmospheric Administration $1,000,000; and
				(4)such sums as are necessary for each of
			 fiscal years 2011 through 2013 to—
				(A)the Environmental Protection Agency;
				(B)the United States Geological Survey;
				(C)the United States Fish and Wildlife
			 Service; and
				(D)the National
			 Oceanic and Atmospheric Administration.
				
